USCA4 Appeal: 21-2068      Doc: 34         Filed: 12/05/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-2068


        GEORGE KARIUKI,

                             Plaintiff - Appellant,

                      v.

        NORTH CAROLINA DEPARTMENT OF INSURANCE,

                             Defendant - Appellee.




                                               No. 21-2069


        GEORGE KARIUKI,

                             Plaintiff - Appellant,

                      v.

        NORTH CAROLINA DEPARTMENT OF INSURANCE,

                             Defendant - Appellee.



        Appeals from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:18-cv-00341-D)


        Submitted: November 9, 2022                                   Decided: December 5, 2022
USCA4 Appeal: 21-2068      Doc: 34         Filed: 12/05/2022    Pg: 2 of 3




        Before GREGORY, Chief Judge, and DIAZ and QUATTLEBAUM, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        George Kariuki, Appellant Pro Se. Daniel Snipes Johnson, NORTH CAROLINA
        DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-2068         Doc: 34      Filed: 12/05/2022      Pg: 3 of 3




        PER CURIAM:

               George Kariuki seeks to appeal the district court’s orders granting Defendant’s

        partial motion to dismiss and motion for summary judgment and denying Kariuki’s

        motions to seal and amend in this employment discrimination action. We dismiss the

        appeals for lack of jurisdiction because the notices of appeal were not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on August 25, 2021. Kariuki filed the notices of

        appeal on September 27, 2021. Because Kariuki failed to file a timely notice of appeal or

        obtain an extension or reopening of the appeal period, we dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      DISMISSED




                                                     3